EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is between REAL GOODS SOLAR, INC.,
a Colorado corporation (“Company”), and DENNIS LACEY (“Executive”), and shall be
effective as of June 1, 2015 (the “Effective Date”).

1. Appointment. Executive shall serve as Company’s Chief Executive Officer
and/or in such other position(s) as Executive and Company shall mutually agree.
Executive agrees to be a loyal Executive of Company, and shall at all times
during Executive’s employment faithfully and to the best of Executive’s
abilities and experience, and in accordance with the standards and ethics of the
business in which Company is engaged, perform substantially all duties that may
reasonably be required of Executive by this Agreement and Company’s guidelines
and the directives of the board of directors of Company (the “Board”), as
promulgated and/or amended from time to time.

2. Compensation. While actively employed by Company, Executive shall be
compensated as follows:

(a) Salary. Executive’s initial base salary shall be $375,000.00 per year, less
applicable withholdings and deductions, payable in accordance with Company’s
standard payroll practice. The Board may, in its sole discretion, adjust
Executive’s base salary, if, when and as the Board deems appropriate; provided,
however, that in no event shall Executive’s base salary be reduced during the
Term (as defined below) unless such reduction is done in connection with a broad
reduction of compensation of management of Company.

(b) Discretionary Annual Bonus.

(i) For each fiscal year, Executive shall be eligible for an annual performance
bonus of up to 100% of Executive’s base salary, as in effect on the last of the
applicable fiscal year, subject to such terms and conditions and upon such
performance targets as determined by the Board or a committee created by the
Board (the “Performance Bonus”).

(ii) For the fiscal year ending December 31, 2015, the Performance Bonus shall
be calculated as set forth on Exhibit A attached hereto.

(iii) The Performance Bonus, less any applicable withholdings and deductions,
will be paid at the same time the executive bonuses are paid to other employees;
provided that Executive must be an employee of the Company on the date the
bonuses are paid (the “Accrual Date”) in order to be eligible to receive the
Performance Bonus. If Executive’s employment terminates for any reason prior to
an Accrual Date, Executive shall not have earned and shall have no right to
receive, and the Company shall have no obligation to pay, the related
Performance Bonus or the Performance Bonus for any subsequent fiscal year. For
the avoidance of doubt, Performance Bonuses will not be paid on a prorated
basis.



--------------------------------------------------------------------------------

(iv) EBITDA. For the purpose of this Section 2(b), “EBITDA” means for any period
the consolidated net income (excluding extraordinary gains and losses, change in
derivative warrant liability and stock based compensation) plus the aggregate
amounts deducted in determining such consolidated net income in respect of
interest expenses, taxes, depreciation and amortization, plus, without
duplication, to the extent deducted in the calculation of consolidated net
income for such period, non-recurring settlement or litigation fees and costs
arising from any present or future claims.

3. Fringe benefits.

(a) Insurance. Executive and Executive’s dependents shall be eligible for
coverage under the group insurance plans, including but not limited to health,
dental, life and disability insurance, made available from time to time to
Company’s executive and management employees, subject to the terms of those
plans. The premiums for the coverage of Executive and Executive’s dependents
under those plans shall be paid by Company.

(b) 401k. Executive shall be entitled to participate in the Company’s 401k Plan,
which is made available by Company to its employees, subject to the provisions,
rules, and regulations applicable to all Company employees.

(c) Expenses. Subject to Company’s policies and procedures for the reimbursement
of business expenses incurred by its executive and management employees, Company
shall reimburse Executive for all reasonable and necessary expenses incurred by
Executive in connection with Executive’s performance of Executive’s duties under
this Agreement; provided Company shall in all cases have the right to require
Executive to document, in a manner satisfactory to Company, all expenses for
which Executive seeks reimbursement under this subsection.

(d) Miscellaneous Benefits. Executive shall be eligible to receive all fringe
benefits that Company may from time to time make available generally to its
executive and management employees.

4. Additional Equity Incentive.

(a) Executive shall receive options to purchase shares of the Company’s Class A
common stock in an amount, and pursuant to such terms as conditions as
determined by the Board or a committee created by the Board.

(b) In the event of a Change of Control all options granted pursuant to
Section 4(a) of this Agreement shall vest immediately in accordance with the
terms of the applicable Stock Option Agreement and the 2008 Long-Term Incentive
Plan.

5. Paid Leave. Executive will be entitled to four weeks of paid-time off and
Company holidays per Company calendar year, which paid time off shall accrue in
accordance with the Company’s standard policies and practices.

 

2



--------------------------------------------------------------------------------

6. Conflicting Activities. During the Term, Executive shall not engage in any
activity that conflicts with, appears to conflict with, is detrimental to or
appears detrimental to Company’s best interests, or that conflicts with the
conduct of Company’s business or the performance by Executive of Executive’s
duties hereunder.

7. Confidentiality. Executive acknowledges and agrees that Executive shall
maintain in strict confidence the confidential information of Company
(including, for the avoidance of doubt, the terms of this Agreement) in
accordance with the terms of the certain Nondisclosure Agreement, dated as of
February 24, 2014 (the “Confidentiality Agreement”), by and between Executive
and Company.

8. Source of Payments. All payments to be made to Executive under this Agreement
shall be paid from Company’s general funds. No special or separate fund shall be
established and no other segregation of assets shall be made to assure payment.
Neither this Agreement nor any action taken hereunder shall be construed to
create a trust of any kind. To the extent that any person has any right to
receive payments from Company under this Agreement, that right shall be no
greater than the right of any unsecured creditor of Company, except to the
extent otherwise provided by applicable law with respect to wages and benefits
due Company’s employees generally.

9. Relationship Between this Agreement and Other Company Publications. In the
event of any conflict between any term of this Agreement and any Company
contract, policy, procedure, guideline or other publication, the terms of this
Agreement shall control. Notwithstanding the foregoing sentence, in the event of
any conflict between this Agreement and the Confidentiality Agreement or any
terms of any insurance policy or written benefit plan, it is the intention of
the parties hereto and thereto that the provisions of this Agreement and the
Confidentiality Agreement do not conflict with one another and should not be
read to affect, modify or supersede each other, and instead are intended to be
fully enforceable in accordance with their terms.

10. Term and Termination.

(a) Term. The initial term of this Agreement shall commence on the Effective
Date and continue until terminated pursuant to the terms herein (the “Term”).

(b) Termination by Consent. This Agreement may be terminated at any time by the
parties’ mutual agreement, expressed in writing, with Company’s only obligation
being the payment of all accrued, unpaid base salary and accrued, unused
vacation, less applicable deductions and withholdings, and reimbursable business
expenses owed by the Company to Executive through the date of termination (the
“Accrued Amounts”) and without liability for severance compensation of any kind.

(c) Termination by Death. Upon the death of Executive, this Agreement shall
automatically terminate, and all rights of Executive and Executive’s heirs,
executors and administrators to compensation and other benefits (including
severance compensation) under this Agreement shall cease, except for the payment
of the Accrued Amounts, and except for the payment of any amounts due as a
result of Executive’s death under any other agreement between Company and
Executive.

 

3



--------------------------------------------------------------------------------

(d) Termination by Disability. This Agreement shall terminate, consistent with
applicable law, upon the Disability (as defined below) of Executive. In the
event of such a termination pursuant to this subsection, Company’s only
obligation shall be (i) the payment of the Accrued Amounts, and (ii) the payment
of any amounts due as a result of Executive’s disability under any other
agreement between Company and Executive, and Company shall have no liability for
severance compensation of any kind. For purposes of this subsection,
“Disability” shall mean that Executive, due to physical or mental illness or
other condition, becomes substantially incapable (with or without reasonable
accommodation) of performing the essential functions of his position, for three
months in the aggregate during any period of 12 consecutive months.

(e) Termination by Executive. Executive may terminate this Agreement upon 30
days’ prior written notice (“Termination Notice”) with Company’s only obligation
being the payment of the Accrued Amounts and any other amounts due upon such a
termination pursuant to any other agreement between Executive and Company, and
without liability for severance compensation of any kind. Notwithstanding the
foregoing, upon receipt of the Termination Notice, Company, in its sole
discretion, may, at any time after the receipt of the Termination Notice, elect
to pay Executive the amounts specified above assuming Executive’s last day of
employment is 30 days from the date of the Termination Notice and upon such
payment Executive shall cease to be employed by Company.

(f) Termination by Company Without Cause.

(i) Company may in its sole discretion terminate this Agreement at any time
without Cause. If Company does so during the Term, subject to Executive’s
execution and delivery to the Company, no later than the 60th day following the
date on which Executive’s employment is terminated, of (A) an irrevocable legal
release in a form substantially similar to Exhibit B, so as to ensure a final,
complete and enforceable release of all claims that Executive has or may have
against Company relating to or arising in any way from Executive’s employment
with Company and/or the termination thereof, (B) an acknowledgement of
Executive’s continuing obligations under the Confidentiality Agreement, and
(C) an agreement, in a form reasonably satisfactory to Company, to treat as
Confidential Information of Company the circumstances of Executive’s separation
from Company and compensation received by Executive in connection with that
separation (the “Release”), Company shall pay Executive severance compensation
equal to 12 months of Executive’s most recent base salary contemplated under
Section 2(a); provided, however, if Executive’s termination by the Company
without Cause occurs within the 12-month period commencing on the date a Change
of Control is consummated, as set forth in Section 10(g), the severance
compensation shall equal 12 months of Executive’s most recent base salary
contemplated under Section 2(a), plus the maximum Performance Bonus that may be
earned by Executive for such fiscal year (the “Change of Control

 

4



--------------------------------------------------------------------------------

Severance Payment”). If Executive fails to timely deliver to the Company the
Release, Executive shall forfeit and shall have no right to receive, and the
Company shall have no obligation to pay, the severance compensation provided
under this Section 10(f).

(ii) The severance compensation set forth in subsection (i) above, less
applicable withholdings and deductions, shall be payable in equal installments
in accordance with Company’s standard payroll practice; provided, however, any
Change of Control Severance Payment shall be payable in a single lump sum
payment within 30 calendar days of Executive’s termination. If Company
terminates this Agreement at any time without Cause during the Term under this
subsection, pays Executive all salary and vacation compensation earned and
unpaid as of the termination date, and offers to pay Executive severance
compensation in the amount and on the terms specified above, Company’s acts in
doing so shall be in complete accord and satisfaction of any claim that
Executive has or may at any time have for compensation or payments of any kind
from Company arising from or relating in whole or part to Executive’s employment
with Company and/or this Agreement (including without limitation any bonus(es)
under Section 2(b). Because this subsection is intended to provide compensation
to enable Executive to support herself in the event of Executive’s loss of
employment under certain circumstances specified herein, Executive’s right to
the Change of Control Severance Payment under this subsection shall not be
triggered by a Change of Control (as defined below) unless Executive’s
employment is terminated pursuant to this subsection within the 12-month period
commencing on the date such Change of Control is consummated. “Change of
Control” means any transaction or series of related transactions (A) the result
of which is that any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or
persons controlling, controlled by or under common control with such person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of more than 50% of the issued and outstanding Voting Stock (as defined
below) of Company, (B) that results in the sale of all or substantially all of
the assets of Company, or (C) that results in the consolidation or merger of
Company with or into another corporation or corporations or other entity in
which Company is not the surviving corporation (except any such corporation or
entity controlled, directly or indirectly, by Company). As used herein, the term
“Voting Stock” will mean and include (I) any capital stock of any class of
Company (“Common Shares”) that has the right to vote on all matters submitted to
holders of Common Shares, and (II) any security, right, option, warrant or
agreement convertible into or exercisable to obtain any Common Shares or capital
stock of any class that has the right to vote on all matters submitted to
holders of Common Shares.

(g) Termination for Good Reason. If, without the prior consent of Executive,
(i) Company materially breaches its obligations hereunder, (ii) if any successor
to Company as a result of a Change of Control shall fail to assume Company’s
obligations hereunder in connection with such Change of Control or (iii) if
within 12 months after a Change

 

5



--------------------------------------------------------------------------------

of Control, (A) Executive is not the Chief Executive Officer of surviving
corporation, (B) Executive’s duties are materially altered or his authority is
materially diminished (C) Executive’s employment related benefits are materially
diminished or (D) the Company’s principal executive offices are moved more than
25 miles from their location as of the date hereof, (x) within 30 days of the
initial existence of any such breach or condition, Executive provides written
notice to the Company, and (y) Company or its successor, as the case may be, has
not cured such breach or condition within 30 days after receipt of such written
notice (the “Cure Period”), this Agreement may be terminated by Executive for
“Good Reason” provided that Executive terminates his employment within 30 days
of the expiration of the Cure Period. For purposes of this Agreement, any
termination of this Agreement by Executive for Good Reason in accordance with
the terms of this Section 10(g), shall be deemed to constitute a termination of
this Agreement by Company without Cause.

(h) Termination by Company for Cause. Company may terminate this Agreement
effective immediately, with Company’s only obligation being the payment of the
Accrued Amount, together with any other amounts due Executive as a result of
such termination under any other agreement between Company and Executive, and
without liability for severance compensation of any kind or any bonus
compensation, if Executive is terminated by the Company for Cause. For purposes
of this Agreement, “Cause” means Executive (i) violates in any material respect
any term of this Agreement or the Confidentiality Agreement, (ii) violates any
Company policy, procedure or guideline that results in material harm to Company
as determined by the Board, in its sole, but reasonable, discretion; (iii) acts
with gross negligence in the performance of the employees duties that results in
harm to Company as determined by the Board, in its sole, but reasonable,
discretion, (iv) engages in any of the following forms of misconduct: commission
of any felony or any misdemeanor involving dishonesty or moral turpitude; theft
or misuse of Company’s property; illegal use or possession of any controlled
substance; discriminatory or harassing behavior, whether or not illegal under
federal, state or local law; or falsifying any document or making any materially
false or misleading statement relating to Executive’s employment by Company; or
(v) fails to cure, within 30 days, any material injury to the economic or
ethical welfare of Company caused by Executive’s malfeasance, gross misconduct
or material inattention to Executive’s duties and responsibilities under this
Agreement; provided, however, Executive has the right to cure an injury under
this clause (v) only once except at the discretion of the Board. Any termination
of Executive’s employment under this Section 10(h) will not be in limitation of
any other right or remedy which Company may have under this Agreement, at law,
or in equity.

11. Successors and Assigns. Company, its successors and assigns may assign this
Agreement to any person or entity who acquires all or substantially all of
Company’s assets or voting stock (including by way of merger). This Agreement
thereafter shall bind, and inure to the benefit of, Company’s successor(s) and
assign(s). Company shall not otherwise assign this Agreement, any interest
therein or any of its rights hereunder. Executive shall not assign either this
Agreement or any right or obligation arising hereunder.

 

6



--------------------------------------------------------------------------------

12. Notices. All notices and other communications under or in connection with
this Agreement shall be in writing and shall be deemed delivered and received
(a) if delivered personally, upon delivery, (b) if delivered by nationally
recognized overnight delivery service with receipt acknowledgment requested, the
next business day following the date sent, or (c) if given by facsimile, upon
confirmation of transmission by telecopy, in each case to the parties at the
following addresses:

 

Company: Real Goods Solar, Inc. 833 West South Boulder Road Louisville, CO 80027
Facsimile: (303) 648-5464 Attention: Human Resources Director Executive: To the
address and/or number(s) listed on the signature page hereto.

Any party to this Agreement may change its notice address and/or related notice
information under this Section 12 by providing notice of such change in
accordance with this Section 12 to each of the other notice recipient’s
identified above.

13. Disputes. Any action arising out of or relating in any way to this
Agreement, or Executive’s employment relationship with Company, shall be brought
and maintained only in the state or federal courts sitting in Colorado. The
parties consent to the exclusive jurisdiction and venue in those courts to the
greatest extent possible under law, whether or not either of them is now or
hereafter becomes a resident of a different jurisdiction. Notwithstanding the
foregoing, a party shall be entitled to commence an action for injunctive relief
in any federal or state court having jurisdiction, in which case all disputes
and controversies by and between the parties with respect to the action for
injunctive relief only shall be heard.

14. Miscellaneous.

(a) Governing Law. This Agreement, and all other disputes or issues arising out
of or relating in any way to Executive’s employment relationship with Company,
shall be governed by the internal laws of the State of Colorado, irrespective of
the conflicts of law rules of any jurisdiction.

(b) Withholdings. All payments made or payable under this Agreement shall be
subject to customary and/or legally required withholdings and deductions
necessary to satisfy any debt owed by Executive to Company (including without
limitation debts resulting from Executive’s refusal or failure to return any
Company property following the termination of his employment).

(c) Severability. If any court of competent jurisdiction declares any provision
of this Agreement invalid or unenforceable, the remainder of the Agreement shall
remain fully enforceable. To the extent that any court concludes that any
provision of this Agreement is void or voidable, the parties agree that the
court can and shall reform such provision(s) to the minimum extent necessary to
render the provision(s) enforceable.

 

7



--------------------------------------------------------------------------------

(d) Integration. This Agreement, together with the Confidentiality Agreement
constitutes the entire agreement of the parties regarding its subject matter and
a complete merger of prior negotiations and agreements and, except as provided
in subsection (c) above, shall not be modified by word or deed, except in a
writing signed by Executive and Company. This Agreement expressly supersedes and
replaces all previous employment agreements between Executive and Company which
shall no longer be of any force or effect.

(e) Waiver. No provision of this Agreement shall be deemed waived, nor shall
there be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel. No waiver shall
be deemed continuing unless specifically stated therein, and the written waiver
shall operate only as to the specific term or condition waived, and not for the
future or as to any act other than that specifically waived.

(f) Construction. Headings in this Agreement are for convenience only and shall
not control the meaning of this Agreement. The words “this Agreement,” “hereby,”
“hereof,” “herein,” “hereunder,” and comparable words refer to all of this
Agreement, and not to any particular Section, subsection, preamble, recital, or
other subdivision of this Agreement. Whenever applicable, masculine and neutral
pronouns shall apply equally to the feminine genders; the singular shall include
the plural and the plural shall include the singular. The parties have reviewed
and understand this Agreement, and each has had a full opportunity to negotiate
the Agreement’s terms and to consult with counsel of their own choosing.
Therefore, the parties expressly waive all applicable common law and statutory
rules of construction that any provision of this Agreement should be construed
against the agreement’s drafter, and agree that this Agreement shall be
construed as a whole, according to the fair meaning of the language used.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be an original, and all of which
when executed shall constitute one and the same instrument. The exchange of
copies of this Agreement and of signature pages by facsimile or other electronic
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile or other electronic
means shall be deemed to be their original signatures for all purposes.

(h) 409A Savings Clause: The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and the provisions of this Agreement shall be construed and administered in
accordance with such intent. To the extent such potential payments or benefits
could become subject to Section 409A, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed. If the
parties are unable to agree on a mutually acceptable amendment, Company may,
without

 

8



--------------------------------------------------------------------------------

Executive’s consent and in such manner as it deems appropriate or desirable,
amend or modify this Agreement or delay the payment of any amounts hereunder to
the minimum extent necessary to meet the requirements of Section 409A. No
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from
Executive or any other individual to Company. In no event does Company guarantee
any particular tax consequences, outcome or tax liability to Executive. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of this Agreement,” “termination of employment” or like terms shall
mean “separation from service.” For purposes of Section 409A, Executive’s right
to receive installment payments shall be treated as a right to receive a series
of separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
Company. Payments made in accordance with Company’s standard payroll practices
shall be made on each payroll date pursuant to the payroll schedule in effect on
the effective date of the Agreement or, in the event of a change in the payroll
schedule, within 30 days after each such payroll date to the extent permitted
under Section 409A.

(i) Survival. Sections 9, 10, 10(h), 12, 13 and 14 shall survive the termination
of this Agreement and Executive’s employment with Company.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Company have executed this Employment
Agreement as of the date first written above.

 

EXECUTIVE: COMPANY:

/s/ Dennis Lacey

By:

/s/ David Belluck

Dennis Lacey Address:

 

                 Name: David Belluck Facsimile:

 

Title: Chairman

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Performance Bonus

 

1. Bonus for Fiscal Year Ending December 31, 2015. For the fiscal year ending
December 31, 2015, the Performance Bonus (x) shall be based on the Executive’s
base salary of $375,000 and (y) shall be calculated as follows:

 

  (a) if EBITDA for the nine-month period ending December 31, 2015 is equal to
or less than $(2,000,000), 0% of Executive’s annual salary;

 

  (b) if EBITDA for the nine month period ending December 31, 2015 is between
$(2,000,000) and $0 (non-inclusive) the Performance Bonus shall increase on a
pro-rata basis between $(2,000,000) and $0;

 

  (c) if EBITDA for the nine-month period ending December 31, 2015 is equal to
$0, 50% of Executive’s annual salary;

 

  (d) if EBITDA for the nine month period ending December 31, 2015 is between $0
and $1,949,000 (non-inclusive) the Performance Bonus shall increase on a
pro-rata basis between $0 and $1,949,000; and

if EBITDA for the nine-month period ending December 31, 2015 is at least
$1,949,000, 100% of Executive’s annual salary.



--------------------------------------------------------------------------------

Exhibit B

Form of Release

(see attached)



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into between
                     (“Employee”) and                     , a
                     (“Company”). Employee and the Company are jointly referred
to herein as the “Parties.”

WHEREAS, Employee was employed by the Company pursuant to an Employment
Agreement (“Employment Agreement”) dated                     ; and

WHEREAS, Employee’s employment is being terminated on             , 20    ,
under                      of the Employment Agreement; and

NOW, THEREFORE, in consideration of the foregoing and following representations,
warranties, covenants and agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

Separation.

The Parties acknowledge and agree that Employee’s employment with the Company is
being terminated as of                      (the “Separation Date”). The
separation was (Employee to initial one):

             A voluntary resignation; or

             A termination.

Effective Date.

The effective date of this Agreement is the date which is eight (8) days after
the date Employee executes this Agreement (“Effective Date”), unless earlier
revoked pursuant to Section 6.

Separation Payment.

In consideration of the agreements herein and subject to the terms and
conditions of this Agreement and the Employment Agreement, the Company will pay
Employee the sum total of                      dollars ($                ), less
all authorized deductions and withholdings for applicable federal, state and
local taxes, in          monthly installments beginning on                     
(“Separation Payment”).

Employee acknowledges that Employee is not otherwise entitled to the Separation
Payment and that it is paid in exchange for this Agreement, including but not
limited to Employee’s releases and waivers as set forth in Section 5 and
Section 6.

 

2



--------------------------------------------------------------------------------

Acknowledgement of Paid Wages.

Employee acknowledges that on or before the Separation Date, the Company paid
Employee all wages, including any paid vacation, sick or other leave time due
and owing through the Separation Date. Therefore, except the Separation Payment,
Employee acknowledges that he is not entitled to any other wages, salary,
reimbursement, benefit, interests or other amounts or opportunities from the
Company.

Release and Waiver.

Employee forever settles, releases, waives, and acquits the Company, and all of
its agents, employees, subsidiaries, affiliates, shareholders, members,
managers, owners, parents, directors, officers, successors, and predecessors,
past and present (“Released Entities”) on each and every claim, which exists as
of the Effective Date of this Agreement, whether known or unknown, arising out
of or relating to Employee’s employment with or separation from the Company
including, without limitation, claims for the following:

Alleged violations of the following laws including the following, each as
amended: The Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 et
seq., as amended, including as amended by The Older Workers Benefit Protection
Act, Pub. Law 101-433, 104 Stat. 978 (1990); Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000-e, as amended; the Americans with Disabilities Act, as
amended; the Civil Rights Acts of 1866, 1871, and 1991; the Family and Medical
Leave Act, as amended; the Equal Pay Act of 1963; the Employee Retirement and
Income Security Act; the Colorado Anti-Discrimination Act; and any other
federal, state, or local employment statute, law, or ordinance, including any
and all claims of employment discrimination based on race, color, creed,
religion, national origin, sex, age, marital status, pregnancy, genetic
information, disability, sexual orientation, lawful off-duty conduct, other
protected class or retaliation;

Any and all common law claims such as wrongful discharge, violation of public
policy, defamation, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, invasion of privacy, and retaliation, including retaliation
and other common law claims;

Any and all claims for any of the following: money damages, including actual,
compensatory, liquidated or punitive damages, equitable relief such as
reinstatement or injunctive relief, front or back pay, wages, benefits, sick
pay, vacation pay, liquidated damages, costs, interest, expenses, attorneys’
fees, or any other remedies; and

Employee understands that this release does not bar him from filing a charge or
testifying, assisting or participating in any charge with any governmental
agency, including for example the United States Equal Employment Opportunity
Commission or the Colorado Civil Rights Division, although in any such charge
Employee hereby agrees to waive any personal recovery.

 

3



--------------------------------------------------------------------------------

Acknowledgement of Waiver of Claims Under the ADEA.

Employee acknowledges that he is over the age of forty (40), and, therefore, has
special rights under a federal law known as the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended, including as amended by the Older Workers
Benefit Protection Act. Employee has a right to be free from age discrimination
in all aspects of his employment relationship with the Company. Employee also
understands that he is giving up the right to sue the Company for age
discrimination by signing this Agreement. Employee acknowledges that by signing
this Agreement, he is knowingly and voluntarily waiving and releasing any rights
he may have under the ADEA. Employee further acknowledges that $         of the
amount paid hereunder as consideration is apportioned for the release of any and
all claims Employee may have arising under the ADEA (“Age-Apportioned Amount”),
and the remainder of the amount paid as consideration for the release is
apportioned to the release of any and all other claims Employee may have.
Employee agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Agreement.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which he was otherwise entitled. Employee
further acknowledges that he has been advised by this writing as required by the
ADEA that:

Employee has the right to and is advised to consult with an attorney prior to
executing this Agreement;

Employee has twenty-one (21) days within which to consider this Agreement, but
may choose to execute the Agreement earlier [in OWBPA cases: “Employee has up to
forty-five (45) calendar days in which to consider whether to sign this
Agreement, but may choose to execute the Agreement earlier. Employee
acknowledges and agrees that if he signs this Agreement, he has entered into
this Agreement voluntarily. Employee acknowledges and agrees that if he signs
this Agreement before the end of the forty-five (45) day period, it will be his
personal, voluntary decision to do so and he has not been pressured to make a
decision sooner. Employee acknowledges that he has received as Exhibit A to this
Agreement information regarding other employees in the decisional unit who are
and are not being offered these severance benefits.

Employee has seven (7) days following the execution of this Agreement to revoke
the Agreement (“Revocation Period”), in writing, by hand-delivery addressed to
                            ; and

This Agreement shall not be effective until the Revocation Period has expired.
Accordingly the Agreement is effective on the eighth (8th) day following
Employee’s execution of the Agreement.

Return of Corporate Property.

Employee hereby covenants and agrees that as of the Separation Date, Employee
returned all documents, keys, credit cards, cellular phones, computers, computer
equipment, keycards and all other items which are the property of the Company
and/or which contain information which

 

4



--------------------------------------------------------------------------------

the Company considers or deems confidential as well as any and all materials of
any kind and in whatever medium, including, without limitation, all hard disk
drive and diskette, CD or DVD data, microfiche, photographs, negatives,
blueprints, printed materials, tape recordings and videotapes that Employee has
obtained during the course of employment with the Company. Employee also agrees
not to download, transfer or alter any information or data contained on any
computers owned by the Company on or before the Separation Date, whether such
actions are done by Employee or by third parties at his direction.

Confidentiality; Non-Disparagement.

Employee acknowledges that (a) this Agreement as well as the information,
observations, and data obtained or developed by him in connection with the
business and affairs of the Company during the course of his employment with the
Company is the confidential and proprietary information of the Company
(collectively, the “Confidential Information”), and (b) Executive will not,
directly or indirectly, disclose to any unauthorized person or use for his own
account any of the Confidential Information without the Company’s written
consent. The Parties acknowledge and agree that the terms of the Agreement are
amicable and acceptable, and that Employee will not malign, defame, blame, or
otherwise disparage the Company, either publically or privately, regarding the
past or future business or personal affairs of either the Company or any of the
Released Entities.

Attorneys’ Fees and Costs.

Employee understands and agrees that if Employee violates any of the commitments
Employee has made in this Agreement, Employee may be required to repay any
payments and benefits provided in this Agreement, other than the Age-Apportioned
Amount, and that Employee shall pay the actual attorneys’ fees, costs and
expenses incurred by Company in enforcing this Agreement or in defending a claim
released by Section 5, except as to an action under the Age Discrimination in
Employment Act.

No Waiver of Breaches of Agreement.

The failure of either party to insist upon strict compliance by the other party
with any of the covenants or restrictions contained in this Agreement shall not
be construed as a waiver, nor shall any course of action deprive either party of
the right to require strict compliance with this Agreement.

Complete Agreement and Modifications.

This Agreement and any other agreement, such as an employment agreement, an NDA,
a non-compete, or an IP agreement (“the Other Agreements”) constitute the entire
agreement between Employee and the Company with regard to the subject matter of
this Agreement and, except as otherwise stated herein, shall supersede any and
all prior and contemporaneous representations, contracts or agreements of any
nature. The Other Agreements include the Indemnity Agreement, the
Non-Disclosure, Proprietary Information and Inventions Agreement, and the
                    and, together with the Employment Agreement, are expressly
incorporated herein by reference.

 

5



--------------------------------------------------------------------------------

Any modification of any provision of this Agreement shall not be valid unless in
writing and executed by the Parties. Employee further agrees that the only
representations made to him in order to obtain his consent to this Agreement are
stated herein and that he is signing this Agreement voluntarily and without
coercion, intimidation or threat of retaliation and after consultation with
legal counsel.

Knowing Waiver.

Employee represents that he has read this Agreement, discussed it with his
attorney or had an ample opportunity to do so, and understands each of the terms
of this Agreement. Employee further understands that he has entered into and
executed this Agreement voluntarily and willingly.

Severability.

If any provision of this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be impaired thereby.

Successors and Assigns.

The benefits and obligations under this Agreement shall be binding upon and
shall inure to and may be enforced by the Company and its successors and by
Employee and Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

Counterparts.

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
Agreement.

Recitals.

The recitals (together with the defined terms contained therein) are intended to
be substantive provisions of this Agreement and are incorporated by this
reference into this Agreement as a substantive part of this Agreement

Applicable Law; Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado, without giving effect to the principles of conflicts of
law thereof. The Parties agree to that all actions or proceedings arising in
connection with this Agreement shall be tried or litigated only in the state or
federal courts sitting in Colorado. Each of the Parties hereto waives, to the
extent permitted under applicable law, any right each may have to assert the

 

6



--------------------------------------------------------------------------------

doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Section 17. Each of the Parties
hereto represents that each has reviewed this waiver and each knowingly and
voluntarily waives his or its right to a jury trial following consultation with
legal counsel. In the event of litigation, to the extent permitted by law, a
copy of this Agreement may be filed as a written consent to a trial by the
court.

WHEREFORE, Employee and the Company voluntarily enter into this Agreement by
affixing their signatures on the date set forth below.

 

 

 

Date Employee

 

 

Date Company

 

7



--------------------------------------------------------------------------------

[TO BE USED WHEN OWBPA APPLIES]

                    is reducing its workforce. The reduction is company-wide;
the company was the decisional unit. The factors the company considered in
reducing the workforce were its operational needs and the demonstrated skills
and performance of employees. The following is a listing of the ages and job
titles of employees who were and were not selected for reduction and offered
consideration for signing the waiver. All employees selected for reduction are
eligible for and have been offered consideration in exchange for signing the
waiver:

 

Job Title

   Age    # Selected    # Not Selected

(1)

                          

(2)

                 

(3)

                 

(4)

                 